ACCEPTED
                                                                                            03-14-00202-CV
                                                                                                   4572697
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       3/19/2015 6:34:52 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                              NO. 03-14-00202-CV

                                                                           FILED IN
                                          IN THE COURT OF APPEALS   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                      THE THIRD DISTRICT OF TEXAS   3/19/2015 6:34:52 PM
                                                                      JEFFREY D. KYLE
                                              DALLAS TEXAS                  Clerk



                        NEMER MASSAAD, and all other OCCUPANTS
                                                                      Appellant

                                  V.
        WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
           FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
              ASSET BACKED CERTIFICATES, SERIES 2006-3
                                                                         Appellee.


                       Appeal from the County Court at Law Number One
                                     Travis County, Texas
                           Trial Court Case No. C-1-CV-14-000401
                                  Hon. Joe Carroll, presiding



                       MOTION TO ALLOW APPELLANT’S BRIEF
                            TO EXCEED WORD COUNT




Appellant’s Motion to Exceed Word Count                                   Page 1 of 4
                                          Identity of the Parties

Appellant/Defendant
NEMER MASSAAD

Counsel for Appellant/Defendant

James Minerve
State Bar No. 24008692
115 Saddle Blanket Trail
Buda, Texas 78610
(210) 336-5867
(888) 230-6397 (Fax)
(Appellate, Post-trial, and Appellate)


Appellee/Plaintiff
WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
OPTION ONE MORTGAGE LOAN TRUST 2006-3,ASSET BACKED
CERTIFICATES, SERIES 2006-3

Counsel for Appellee/Plaintiff

Mackie Wolf Zientz & Mann, P.C.
Mark D. Cronenwett
State Bar No. 00787303
Parkway Office Center, Ste 900
14160 North Dallas Parkway
Dallas, Texas 75254
(214) 635-2650
(888) 230-6397 (Fax)
(Appellate, Post-trial, and Appellate)




Appellant’s Motion to Exceed Word Count                             Page 2 of 4
                       MOTION TO ALLOW APPELLANT’S BRIEF
                            TO EXCEED WORD COUNT



TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLANT, NEMER MASSAD, who files this Motion to Allow

Appellant’s Brief to Exceed Word Count, and respectfully shows the following:

    1. Concurrently with this Motion, Appellant filed his Motion for Rehearing.

    2. Appellant’s Motion for Rehearing is approximately 6,850 words, excluding

         the parts of the brief expemted by Tex. R. App. P. 9.1(i)(2)(D). A motion for

         rehearing may typically not exceed 4,500 words.

    3. It order to adequately address the Court’s original holding and the Appellee’s

         Brief, it was necessary to exceed the word count as stated.

    4. Appellant respectfully requests the Court to accept the Motion for

         Rehearing.

WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court grant his

Motion to Allow Appellant’s Brief to Exceed Word Count.

                                                Respectfully submitted,
                                                By: /s/ James Minerve
                                                ____________________________
                                                James Minerve
                                                State Bar No. 24008692
                                                115 Saddle Blanket Trail


Appellant’s Motion to Exceed Word Count                                   Page 3 of 4
                                                         Buda, Texas 78610
                                                         (210) 336-5867
                                                         (888) 230-6397 (Fax)
                                                         Attorney for Appellant,
                                                         Nemer Maasaad


                                CERTIFICATE OF CONFERENCE

      On March 19, 2015, the undersigned counsel for Appellant attempted to
communicate with counsel for Appellee, Mark Cronenwett, concerning the
foregoing Motion. Mr. Cronenwett did not respond to Appellant’s communications.



                                                    /s/ James Minerve
                                          ______________________________
                                                   James Minerve

                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of March a true and correct copy of the
above and foregoing document was sent via Efile.txcourts.gov electronic filing
notification system and via facsimile transmittal to the parties of record listed below:

Philip Danaher
Mark D. Cronwett
Mackie Wolf Zientz & Mann, PC
14160 North Dallas Parkway
Parkway Office Center, Suite 900
Dallas, Texas 75254
FAX: 888-230-6397


                                                    /s/ James Minerve
                                          ______________________________
                                                    James Minerve


Appellant’s Motion to Exceed Word Count                                            Page 4 of 4